UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6686


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CARL L. LINYARD, a/k/a Gus, a/k/a Big Kahuna, a/k/a Kahuna,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
David C. Norton, District Judge. (9:03-cr-00620-DCN-1)


Submitted: January 4, 2021                                        Decided: February 8, 2021


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Carl L. Linyard, Appellant Pro Se. Robert Nicholas Bianchi, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carl L. Linyard seeks to appeal the district court’s orders granting in part and

denying in part his motion for a sentence reduction pursuant to Section 404 of the First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5122, and denying Linyard’s

motion for reconsideration. We have reviewed the record and find no reversible error. *

Accordingly, we affirm. United States v. Linyard, No. 9:03-cr-00620-DCN-1 (D.S.C. Apr.

6, 2020; Apr. 30, 2020). We deny Linyard’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




       *
         Because Linyard does not challenge on appeal the district court’s failure to
consider his postconviction rehabilitation efforts, this opinion does not address that issue.

                                             2